SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-1) BMX DEVELOPMENT CORP. (Name of Issuer) Common Stock, $.001 par value (Title of Class of Securities) 055672109 (CUSIP Number) 17111 Kenton Drive, Suite 100B, Cornelius, NC 28031 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 9, 2007 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. □ 1 NAMES OF REPORTING PERSONS IRS IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Robert C. Cottone 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA 7 SOLE VOTING POWER 1,000,000 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 1,000,000 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,000,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.9% ** 14 TYPE OF REPORTING PERSON IN ** Based on 4,796,000 shares outstanding on October 8, 2007 computed from the issuer’s recent filings. 2 Item 1.Security and Issuer. This Statement relates to shares of common stock, $.001 par value (the "Common Stock"), ofBMX Development, a Florida Corporation (the "Issuer” or "Registrant") whose principal executive offices are located at 17111 Kenton Dr. Suite 100BCornelius, NC28031.At present, there are 4,796,000 issued and outstanding shares of the Issuer’s Common Stock. Item 2.Identity and Background. a. The name of the reporting person is Robert C. Cottone (“Cottone”). b. The business address of Mr. Cottone is 7th St. Plantation, Fl 33324 c. Mr. Cottone is the son of Michael Bongiovanni the Issuer's President and CEO. d. During the past five years, Mr. Cottone has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). e. During the past five years, Mr. Cottone has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which proceeding he was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws, or finding any violation with respect to such laws. f. Mr. Cottone is a citizen of United States of America. Item 3.Source and Amount of Funds or Other Consideration. OnOctober 8, 2007, Mr. Cottone received the 1,000,000 shares of common stock as a gift by Michael Bongiovanni, the Issuer's President and CEO.No cash or other consideration was given. Item 4.Purpose of Transaction. Not Applicable. Item 5.Interest in Securities of the Issuer. a.At present, the Issuer has issued and outstanding 4,796,000shares of Common Stock, of which Mr. Cottone is presently the record owner of 1,000,000 shares. Mr. Cottone is not part of a group within the meaning of Section 13(d)(3) of the Exchange Act of 1934, as amended. b.The following table indicates the number of shares as to which Mr. Cottone has sole power to vote or to direct the vote, shared power to vote or to direct the vote, sole power to dispose or to direct the disposition, or shared power to dispose or to direct the disposition. 3 Sole Voting Power Name of Person Number of Shares Percent Outstanding Robert Cottone 1,000,000 20.9% Shared Voting Power Name of Person Number of Shares Percent Outstanding Robert Cottone 0 0 % Sole Dispositive Power Name of Person Number of Shares Percent Outstanding Robert Cottone 1,000,000 20.9% Shared Dispositive Power Name of Person Number of Shares Percent Outstanding Robert Cottone 0 0% c. Not applicable. d. None. e. Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. None. Item 7. Material to be Filed as Exhibits. None. 4 SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: October 11, 2007 By: /s/ Robert C. Cottone Robert C. Cottone 5
